Electronically Filed
Intermediate Court of Appeals
CAAP-XX-XXXXXXX
06-FEB-2020
07:54 AM
  NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER


          Therefore, IT IS HEREBY ORDERED that the stipulation to
dismiss the appeal is approved, and the appeal is dismissed with
prejudice. The parties shall bear their own attorneys' fees and
costs.
          DATED: Honolulu, Hawai'i, February 6, 2020.




                                            [}p.adld/L
                                           Associate Judge




                                  2